Citation Nr: 1339533	
Decision Date: 12/02/13    Archive Date: 12/13/13

DOCKET NO.  12-32 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

S. Keyvan, Counsel


INTRODUCTION

The Veteran had active service from September 1956 to August 1962.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from the May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office in Sioux Falls, South Dakota, and the August 2012 rating decision of the VA RO in Atlanta, Georgia.  

During the current appeal, and specifically in October 2013, the Veteran also testified at a Travel Board hearing at the Muskogee RO.  A transcript of the testimony has been associated with the Veteran's Virtual VA claims folder.  

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for tinnitus is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's bilateral hearing loss is causally or etiologically related to his military service.  


CONCLUSION OF LAW

Resolving reasonable doubt in favor of the Veteran, his bilateral hearing loss was incurred in active service.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.385 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

On November 9, 2000, the President signed into law the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, & 5126 (West 2002 & Supp. 2012)).  The VCAA imposes obligations on VA in terms of its duty to notify and to assist claimants.  The Board has considered the legislation regarding VA's duty to notify and to assist claimants but finds that, given the favorable action taken herein with the claim for entitlement to service connection for hearing loss, no further discussion of the VCAA is required with respect to this claim.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Analysis

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in the line of duty in the active military service or, if pre-existing such service, was aggravated during service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).

In order to prevail on the issue of service connection for any particular disability, there must be evidence of a current disability; in-service occurrence or aggravation of a disease or injury; and a nexus between an in-service injury or disease and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection for certain chronic diseases, including organic diseases of the nervous system such as sensorineural hearing loss, may also be established based upon a legal "presumption" by showing that it manifested itself to a degree of 10 percent or more within one year from the date of separation from service.  38 U.S.C.A. §§ 1112, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2013).  The option of establishing service connection through a demonstration of continuity of symptomatology rather than through a finding of nexus is specifically limited to the chronic disabilities listed in 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (rejecting the argument that continuity of symptomatology in § 3.303(b) has any role other than to afford an alternative route to service connection for specific chronic diseases).  In addition, service connection may be granted for any disease diagnosed after service when all the evidence establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013).

The presumptive provisions of the statute and VA regulations implementing them are intended as liberalizations applicable when the evidence would not warrant service connection without their aid.  38 C.F.R. § 3.303(d) (2013).  

For the purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  

The absence of in-service evidence of a hearing disability during service (i.e., one meeting the requirements of 38 C.F.R. § 3.385) is not fatal to a service connection claim.  See Ledford v. Derwinski, 3 Vet. App. 87, 89 (1992).  Evidence of a current hearing loss disability and a medically sound basis for attributing that disability to service may serve as a basis for a grant of service connection for hearing loss where there is credible evidence of acoustic trauma due to significant noise exposure in service, post-service audiometric findings meeting the regulatory requirements for hearing loss disability for VA purposes, and a medically sound basis upon which to attribute the post-service findings to the injury in service (as opposed to intercurrent causes).  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

In rendering a decision on appeal, the Board must assess the credibility and weight of all the evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.

In the present appeal, the Veteran contends that he currently suffers from bilateral hearing loss as a result of his exposure to acoustic trauma while serving in the U.S. Army.  According to the Veteran, he was a member of the field artillery unit during his period of service, wherein he was exposed to loud noises and sounds produced from the firing of 105 mm Howitzers.  See October 2013 Hearing Transcript, p. 3.  He contends that his hearing problems began in service and have continued since this time.  

The Board finds that service connection for bilateral hearing loss is warranted.  In making this determination, the Board highlights that the post-service medical evidence of record demonstrates that the Veteran has been diagnosed as having bilateral hearing loss.  See McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (noting that the requirement of a current disability is satisfied when the claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).  In this regard, the Veteran submitted an audiological report issued by his private audiologist, and dated in January 2011.  This report contains the Veteran's audiogram results in graph form, the findings of which showed pure tone thresholds, in decibels as follows:  




HERTZ



500
1000
2000
3000
4000
RIGHT
10
30
35
65
70
LEFT
15
35
45
50
75

The private audiogram results were provided in graph form, and the Board has provided the numeric equivalents above.  See Kelly v. Brown, 7 Vet. App. 471, 474 (1995) (noting that, because interpreting results from an audiometric graph involves fact finding, the United States Court of Appeals for Veterans Claims (Court) is precluded from engaging in such fact finding in the first instance, and remanding in part because the Board did not discuss the results of the private audiometric testing).  Results from the audiological evaluation establish that the Veteran has a current hearing disability that satisfies the criteria under 38 C.F.R. § 3.385 (2013).  

The Veteran later submitted additional evidence dated in July 2012, and issued by his private audiologist and physician.  In the report, the Veteran's audiologist noted that the Veteran described a history of ongoing hearing problems that have persisted for the past fifty years.  She also acknowledged the Veteran's reported history of exposure to noises and sounds produced from the firing of field artillery weapons while serving in the military.  The results of this private audiometric testing showed pure tone thresholds, in decibels as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
35
40
70
70
LEFT
20
40
45
65
70

Based on the audiometric findings, S.E. diagnosed the Veteran as having mild to severe sensorineural hearing loss bilaterally.  

Turning to the second element required for service connection, the Board acknowledges that the Veteran's service treatment records are missing.  VA attempted to obtain the Veteran's service treatment records from the National Personnel Records Center (NPRC), but was unable to secure these records.  A September 2011 Request for Information under PIES (Personal Information Exchange System) Code M01 returned no records.  The above-referenced response indicated that there were no service treatment records found due to fire-related causes and that there were no available separation documents from which to verify active duty dates and the Veteran's certificate of discharge.  The RO informed the Veteran in a March 2012 letter that it was experiencing difficulty in obtaining his service treatment records.  The RO explained that due to the 1973 fire at the National Archives and Records Administration, the Veteran's service treatment records may have been destroyed. 

To help assist the Veteran in reconstructing his medical records, the RO asked the Veteran to complete a VA NA Form 13055, identifying the names of the organizations and units in which he served during his period of active duty, as well as his dates of treatment.  The Veteran partially completed the NA Form 13055 in July 2012, but only noted the nature of his illness or injury and the name of the medical facilities where he received treatment.  Although he specifically noted to have been treated for hearing problems at Reynolds Army Hospital in 1959, he failed to complete the remaining sections of the form, to include the organizations to which he was assigned during this time.  It does not appear that the RO made another formal request for the Veteran's service treatment records using this information.  

The Veteran, however, did provide credible testimony at his October 2013 hearing, wherein he described the circumstances surrounding his in-service exposure to acoustic trauma, and reported to have served as an Infantryman in the field artillery unit where he routinely practiced firing 105 mm Howitzers.  According to the Veteran, he was not provided with any form of hearing protection when performing his military duties.  See October 2013 Hearing Transcript (T.), pp. 2-4.  

The Board notes that the Veteran is competent to describe what he experienced in service.  Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  Competency of evidence differs from weight and credibility.  The former is a legal concept determining whether testimony may be heard and considered by the trier of fact, while the latter is a factual determination going to the probative value of the evidence to be made after the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997); Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also Cartwright v. Derwinski, 2 Vet. App. 24, 25 (1991) ("Although interest may affect the credibility of testimony, it does not affect competency to testify.")  

With regard to the credibility of the Veteran's statements, the Board notes that "definitions of credibility do not necessarily confine the concept to the narrow peg of truthfulness.  It has been termed as 'the quality or power of inspiring belief. . . .'  Credibility. . . apprehends the over-all evaluation of testimony in the light of its rationality or internal consistency and the manner in which it hangs together with other evidence."  Indiana Metal Prods. V. NLRB, 442 F.2d 46, 51-52 (7th Cir. 1971) (citations omitted).  The Board can find no information in the claims file that calls into question the Veteran's statements about noise exposure while performing his duties.  Indeed, medical records submitted by the Veteran reflect his complaints of continuing hearing problems that have endured for the past fifty years since his period of service.  Additionally, the Veteran has consistently described his in-service exposure to acoustic trauma associated with the firing of 105 mm Howitzers, and attributed his hearing loss to this exposure.  Although every detail of the Veteran's description has not been corroborated, there is nothing in the record that specifically contradicts the Veteran's account of having been exposed to extreme noise levels in service.  Therefore, the Board concludes that the Veteran's description of noise exposure while serving in the field artillery unit in service is credible, and concedes that the Veteran was exposed to extreme noise levels during service.  

Finally, turning to the third element required for service connection, in another medical opinion, also dated in July 2012, and date stamped as having been received in August 2012, the Veteran's physician, J.M., M.D., noted that the Veteran presented with a history of bilateral hearing loss, and acknowledged the Veteran's reported history of noise exposure while serving in the military.  During the evaluation, the Veteran provided his military history and described working around loud noise in the past.  The Veteran also reported to experience increasing difficulty hearing during the past several years.  Dr. M. noted that the Veteran's occupational history predominantly consisted of working in the field of education.  After reviewing the July 2012 audiometric findings, Dr. M. diagnosed the Veteran with having "[m]ild to severe bilateral sensorineural hearing loss by history [that was] most likely noise induced by history."  

The Veteran has described a history of exposure to loud sounds in service and has stated that he has experienced difficulty hearing since his separation from service. As previously discussed above, the Veteran is competent to report his experiences and symptoms in service.  The Board also finds the Veteran's statements with respect to his continuity of symptomatology to be credible.  

In considering the evidence of record, and in light of the fact that there is medical opinion evidence of a relationship between the Veteran's currently diagnosed bilateral hearing loss and his exposure to acoustic trauma in service, the Board finds that the third element required for service connection has also been satisfied.  Although Dr. M. did not specifically relate the Veteran's hearing loss to his military service, he did relate it to his history of noise exposure, and the evidence of record reflects that the Veteran was exposed to loud noises and sounds in service, not afterwards.  Indeed, the Veteran has always related his hearing loss to the extreme noise levels he was exposed to in service, he has not reported or described any incidents or episodes of noise exposure after service, and his post-service occupational history working as an educator would not suggest that his line of employment exposed him to extreme noise levels after service.  Based on the totality of the evidence, and resolving reasonable doubt in the Veteran's favor, and because the Board may not inject its own interpretation of the evidence, the Board finds that the Veteran currently has bilateral hearing loss as a result of exposure to loud noises in service.  Accordingly, service connection for bilateral hearing loss is warranted.  38 U.S.C.A. §§ 1131, 5107(b); 38 C.F.R. §§ 3.102, 3.303.  


ORDER

Entitlement to service connection for bilateral hearing loss is granted.  


REMAND

The Veteran contends to have experienced a ringing sound in his ears since his exposure to acoustic trauma in service.  A thorough review of the evidence of record does not include a current diagnosis of tinnitus.  Although the Veteran underwent several audiological evaluations in January 2011 and July 2012, he did not report experiencing a ringing sound in his ears during these treatment visits.  During his hearing, however, the Veteran testified that he had been experiencing a ringing noise in his ears since his period of service.  See T., p. 10.  

Initially, the Board finds that the Veteran's statements with respect to onset of ringing ears in service and recurrent symptoms are credible.  Furthermore, the Board notes that tinnitus is subjective, and the kind of condition to which lay testimony is competent.  See Charles v. Principi, 16 Vet. App. 370, 374 (2002) (finding Veteran competent to testify to symptomatology capable of lay observation).  

VA has a duty to obtain a medical examination when the record contains competent evidence of a current disability or symptoms of a current disability; evidence establishing that an event, injury, or disease occurred in service; an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or a service-connected disability; and insufficient evidence to decide the case.  38 U.S.C.A. §5103A; 38 C.F.R. §3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  As discussed above, the Board has determined that the statements of the Veteran to the effect that he was exposed to acoustic trauma in service while firing 105 mm Howitzers, and has since experienced an ongoing ringing sound in his ears are competent and credible.  The evidence provided is also suggestive of a nexus between his tinnitus and the in-service injury.  Therefore, a VA medical examination is necessary to determine whether the Veteran's has a diagnosis of tinnitus that is etiologically related to an in-service cause.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Schedule the Veteran for an appropriate VA audiological examination to determine the nature and etiology of any current tinnitus present.  The claims folder must be made available to and reviewed by the examiner in conjunction with the examination.  All studies, tests, and evaluations deemed necessary by the examiner should be performed.  Following a review of the record and an examination of the Veteran, the examiner should determine whether the Veteran has tinnitus (bilateral or unilateral).  The examiner should then express an opinion as to whether it is at least as likely as not, i.e., a 50 percent or greater probability, that any tinnitus diagnosed on examination had its clinical onset in service or is otherwise related to the Veteran's military service, to include the Veteran's conceded in-service noise exposure.  In answering this question, the examiner should address the Veteran's credible assertions that he has experienced a ringing sound in his ears since service, and should set forth the medical reasons for accepting or rejecting the Veteran's statements regarding recurrence of symptoms since his military service.  

The examiner should provide a rationale on which his or her opinions are based.  If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.  Jones v. Shinseki, 23 Vet. App. 382, 389 (2010).  

3.  After completing the above, and undertaking any additional evidentiary development deemed necessary, readjudicate the remaining issue on appeal.  If any benefits sought are not granted, the Veteran and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response before the case is returned to the Board.  

No action is required of the Veteran until he is notified; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claim.  38 C.F.R. § 3.655 (2013).  The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).  



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


